 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA
10
      RYAN CODDINGTON,
11                                                          CASE NO. 3:17-cv-00256-MMD-WGC
                                         Plaintiff,         ORDER APPROVING:
12
                                                            STIPULATION AND ORDER TO
13    vs.                                                   EXCUSE LYON COUNTY
                                                            REPRESENTATIVE FROM
14    SGT. RICHARD CABRERA, DEPUTY JACK                     APPEARANCE AT SETTLEMENT
15    SOBOL, DEPUTY HERBERT PARADA,                         CONFERENCE OF 3/19/20

16                                      Defendants.
17
18          COMES NOW, Plaintiff, RYAN CODDINGTON, and Defendants, RICHARD
19   CABRERA, JACK SOBOL, and HERBERT PARADA, by and through their attorneys of
20
     record, and hereby stipulate and agree that Lyon County Manager Jeff Page be excused from
21
     appearing at the settlement conference scheduled for March 19, 2020, at 10:00 a.m. Due to the
22
23   Governor’s announcement concerning additional shutdowns, and the disruption caused by

24   COVID-19 generally, Mr. Page’s presence is needed in his County at this time. Counsel for the
25
     Defendants will appear at the settlement conference with Jasmine Sanchez, the representative for
26
     ///
27
     ///
28



                                                      -1-
     Lyon County’s insurance carrier, and approval of any settlement reached is not required by Mr.
 1
 2   Page or any other representative of Lyon County.

 3    DATED this 18th day of March, 2020.               DATED this 18th day of March, 2020.
 4
      SIMONS HALL JOHNSTON, PC                          THORNDAL ARMSTRONG
 5                                                      DELK BALKENBUSH & EISINGER

 6    By:     / s / Brad Johnston, Esq.                 By: / s / Katherine F. Parks, Esq.
 7          Brad Johnston, Esq.                            Katherine F. Parks, Esq.
            State Bar No. 8515                             State Bar No. 6227
 8          22 State Route 208                             6590 S. McCarran Blvd., Suite B
            Yerington, NV 89447                            Reno, Nevada 89509
 9          (775) 463-9500                                 (775) 786-2882
10          bjohnston@shjnevada.com                        kfp@thorndal.com
            Attorney for Plaintiff                         Attorneys for Defendants
11          Ryan Coddington                                SGT. RICHARD CABRERA, DEPUTY JACK
                                                           SOBOL AND DEPUTY HERBERT PARADA
12
13
14
15                                              ORDER
16           IT IS SO ORDERED.
17
18           DATED: March 18, 2020.
19                                               _____________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                  -2-
